Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Specification
The specification is objected to because of the following informalities:
The labels that is, 1,2,3,4 and 5 for the Drawings are not correctly described in the specification. It appears that the terms in the specification such as figure 2-1, figure 1-1, figure 1-2, figure 2-3-4, figure 2-3, figure 2-5 refer to the labels 1 through 5 from the drawings, however the above terms are not in clear language. Appropriate correction is needed, wherein the labels that are referred from the Figures are described as 1,2,3,4 or 5 in the specification.
 
 Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
A Sample patent and an independent claim is provided as an example below:  Claim 1 in US 7128445:
1. An ornamental lamp assembly comprising: a light bulb socket having a light bulb mounted therein; a sheet material, light reflective, diffraction grating having a center hole, said diffraction grating having a light reflective surface, said light bulb socket located directly adjacent said center hole with said light reflective surface located directly adjacent said light bulb, said grating being mounted relative to said light bulb socket having limited free wobbling movement, where light that is emitted from said light bulb is reflected from said light reflective surface creating a visual effect comprising a 
As seen above, drawing numbers/reference to drawings are not provided in the claim, and the term “prior art” is also not used the claim.
A second example of a correctly drafted claim, pertaining to patent # US 8282251 is as follows:
1. A flameless candle comprising: a slide member including a protrusion and a nose; a base including a radial aperture in a horizontal plane configured to: receive the protrusion, and permit a movement of the slide member in a corresponding radial direction, wherein the slide member has an ON position when the protrusion is located at an inwards position along the radial direction, and wherein the slide member has an OFF position when the protrusion is located at an outwards position along the radial direction; and a battery contact including a rotatable portion and a mechanical contact portion, wherein the nose is configured to: rotate the rotatable portion as the slide member moves between the ON position and the OFF position, and cause the mechanical contact portion to contact a battery when the slide member is in the ON position.

Further, the section of MPEP that provide details on how to draft a claim is as follows:
1. 608.01(m)    Form of Claims [R-07.2015] 
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a 

There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats. 

Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims. 

Many of the difficulties encountered in the prosecution of patent applications after final rejection may be alleviated if each applicant includes, at the time of filing or no later than 

Claims should preferably be arranged in order of scope so that the first claim presented is the least restrictive. All dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable. Where separate species are claimed, the claims of like species should be grouped together where possible. Similarly, product and process claims should be separately grouped. Such arrangements are for the purpose of facilitating classification and examination. 

The form of claim required in 37 CFR 1.75(e) is particularly adapted for the description of improvement-type inventions. It is to be considered a combination claim. The preamble of this form of claim is considered to positively and clearly include all the elements or steps recited therein as a part of the claimed combination. 
 
2. Also see MPEP 2173: Claims Must Particularly Point Out and Distinctly Claim the Invention [R-10.2019]
Optimizing patent quality by providing clear notice to the public of the boundaries of the inventive subject matter protected by a patent grant fosters innovation and competitiveness. Accordingly, providing high quality patents is one of the agency’s guiding principles. The Office recognizes that issuing patents with clear and definite claim language is a key component to enhancing the quality of patents and raising confidence in the patent process.
35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. (Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention,"pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors.) In patent examining parlance, the claim language must be "definite" to comply with35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Conversely, a claim that does not comply with this requirement of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is "indefinite."
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.
It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite. Such a rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior 

Claim interpretation for examination purposes:
The following structural limitations from claim 1 have been considered for examination purposes: 
 A Christmas light shell comprising a reflector shell;   with scalloped or semicircle edges with a diameter of twelve, eight or four inches across; wherein referring to prior art, the reflector shell is solid without any cutouts other than the Center porta or opening allowing the light from a single lamp/bulb to be reflected without loss of the lamp/bulb illumination and enabling the illumination from the lamp/bulb color to be viewed at night and from a distance; wherein   the reflector shell is constructed of lightweight aluminum or a hard plastic making it weather resistant,  the surface of the entire reflector shell is smooth or with a glitter surface, which is constructed in a variety of colors to be used for a variety of holiday, seasonal or promotional events;  the reflector shell having a twelve-millimeter porta/center hole used to attach the reflector shell to a single lamp/bulb fixture as part of a strand of lights;  the reflector shell to have a concave or shallow bowl like construction,  a faceted strawberry shaped LED indoor/outdoor lamp/bulb,   the flat portion of the lamp/bulb socket, which serves as the platform that the reflector shell rests on; an electrical component or socket, which the lamp/bulb is connected to and gives power to light up in its color when the lamp/bulb is unscrewed or detached from 
Further, using the above limitations, Claim 1 has been examined as below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 1435024, cited previously) in view of Chuang (US 5931568, cited previously), Crayford (US 20200292138, cited previously) and Chen (US 20130335963)
Regarding claim 1, Shapiro teaches a Christmas Light Shell  (Abstract, Fig.1-3),  comprising a reflector shell (reflector 2);   with scalloped  (dictionary meaning: having an edge or border marked with semicircles) or semicircle edges; the reflector shell is solid with a glitter surface, which is constructed in a variety of colors (page 1, lines 88-95) to be used for a variety of holiday, seasonal or promotional events; the reflector shell to have a concave or shallow bowl like construction,  the flat portion of the lamp/bulb socket, which serves as the platform that the reflector shell rests on; an  electrical component or socket, which the lamp/bulb is connected to and gives power to light up in its color when the lamp/bulb is unscrewed or detached from the socket and the reflector shell of choice is made, lining up the porta/center hole of the reflector shell with the electrical component or socket opening and the lamp/bulb is replaced again screwing in tightly until snug making the reflector shell secure to the individual lamp/bulb  the wires connecting each of the individual electrical components or sockets and providing the necessary electrical current needed to cause the individual lamps/bulbs to glow their color(s) and provide the necessary light needed to reciprocate onto the reflector shell for the full effect of the colored lamp/bulb or the color of the reflector shell.
 Shapiro does not teach Christmas lights with a faceted strawberry shaped LED indoor/outdoor lamp/bulb and attachment of the reflector shell to a single lamp/bulb fixture as part of a strand of lights.
Chuang teaches holiday lights with a strawberry shaped bulb (57 in Fig.3, 2 or 1) and attachment of the reflector shell to a single lamp/bulb fixture as part of a strand of lights (Fig.3).

Shapiro in view of Chuang does not teach the reflective shell with a diameter of twelve or eight or four inch sizes across, (b) the reflector shell having a twelve-millimeter porta/center hole used to attach the reflector shell to a single lamp/bulb fixture.
However Crayford provides a general outline of reflectors and their dimensions for various applications ([0042], [0043], [0045]) and particularly teaches a dimension of for example 5 inches ([0043]) and further regarding the reflector central opening size which is about the size of an LED bulb (such that the LED is inserted into this reflector center opening), Crayford teaches an LED bulb size of 12mm ([0046]-[0047]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the reflector shells of 4 inch diameter (from teachings of Crayford that teaches various diameters of reflector shells including 5 inches (which is closest to the claimed 4 inches) diameter values in [0043]), and further to use the bulb size of 12 mm that is about the size of the opening in the reflector for inserting the 12 mm bulb (from teachings of bulb size of 12mm in [0046]-[0047] of Crayford) into the reflector opening,  in the device of Shapiro in view of Chuang and Crayford in order to achieve decorative lighting effects ([0046] and [0054] in Crayford).
Shapiro in view of Chuang and Crayford does not teach the reflector shell is constructed of lightweight aluminum or a hard plastic making it weather resistant.

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use plastic reflectors for outdoor decorative lighting, as disclosed in Chen in the device of Shapiro in view of Chuang and Crayford in order to achieve optimal reflection ([0033] in Chen).

 	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875